Title: To James Madison from Mendal Churchill, [ca. 5 September 1816]
From: Churchill, Mendal
To: Madison, James


        
          [ca. 5 September 1816]
        
        Humbly Shows Mendal Churchill a mariner, now under confinement in the jail in Boston, in the District of Massachusetts that in the last year he was a mate on board the American Brig Nancy, commanded by Captain John Hazzleton, bound on a voyage from the Havannah to Boston, that said vessel stopped at a place called Holmes’ Hole in the Collection District of Barnstable at which place a quantity of merchandize was illegally landed, and that your petitioner, being called on to assist in unlading the same, did so, without considering that he was breaking the Laws of the United States, that in thus rendering himself liable to prosecution, he did not gain, or expect to gain, any benefit or advantage whatever to himself, that he was afterwards prosecuted in the District Court in Massachusetts, and judgment recovered against him at the Term of said Court holden on the second Tuesday of March in the present year, for the sum of five hundred and seventy dollars, debt, and for the sum of fifty eight dollars and thirty eight cents, costs—that a writ of execution having issued on said judgment he has been committed to the common jail thereon. He

furthermore humbly represents that he is very poor and wholly unable to discharge himself from imprisonment by paying said debt or any part thereof, that he has never acquired any property, nor even been able at all times to support himself. That at the close of the late war he was liberated from a long and distressing confinement in the Prison of Dartmoor in England by which his health was much injured, and that the voyage in which he so unfortunately and ignorantly offended against the laws of the United States was the first in which he had engaged after his return to his own country. That his prospects are now very afflictive, in as much as poverty and ill health preclude any hope of relief from his present confinement but in the clemency and goodness of your Excellency. He therefore humbly prays that your gracious pardon may be extended to him, and that he may be once more restored to liberty and allowed an opportunity of proving by his future good conduct, that neither a criminal or inadvertent disregard of the Laws of his country shall ever again make him the subject of prosecution, or unworthy of that protection which the Government extends to all who deserve it.
        
          Mendal Churchill
        
      